TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00596-CV



       Eileen Merritt, Inc. d/b/a ATS Engineers, Inspectors & Surveyors, Appellant

                                                v.

     State Farm Lloyds as Subrogee of William Ballard and Mandi Ballard, Appellee


     FROM THE DISTRICT COURT OF HAYS COUNTY, 428TH JUDICIAL DISTRICT
        NO. 16-0621, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellant has filed an unopposed motion to dismiss this interlocutory appeal,

explaining that the trial court has signed an order dismissing the underlying suit. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: November 2, 2016